KELLEY, Judge,
dissenting.
I respectfully dissent.
After thoroughly reviewing the entire expert medical testimony of Dr. Pearson, I conclude it is unequivocal and supports the WCJ’s granting of employer’s termination petition. Specifically, I note that Dr. Pearson testified within a reasonable degree of medical certainty that claimant fully recovered from his work-related injury and was able to return to work. Reproduced Record (R.) 20a-21a. The doctor based his opinion *1089on the fact that he did not find any objective basis to support claimant’s assertion of ongoing disability. R. 20a. In addition, the doctor characterized claimant as a malingerer and declared that claimant exaggerated or faked his symptoms during the physical examination. R. 13a, 16a, 40a. Dr. Pearson did so because he could not find an organic explanation for claimant’s complaints and observed claimant moved in a fluid normal motion with no signs of discomfort. R. 12a, 18a.
In reversing the board’s decision, the majority relies heavily on the fact that Dr. Pearson limited claimant’s activities to some extent in a physical capacities chart. With regard to placing the limitations on claimant, the doctor testified on cross-examination as follows:
Q. So you still think he has ongoing problems but you think he may be able to do some light-duty work?
A. No, he may have ongoing problems. The problem here is that I can’t believe the patient because he is faking my examination ... I am giving him the benefit of the doubt and stating that he is in the same categories [sic] as all the other patients that I have treated who have similar jobs having two laminectomies.
Q. Meaning that they have ongoing disabilities?
A. They have ongoing restrictions.
Q. I think we’re just talking about a difference in terminology.
A. Well, disability is not a medical term.
Q. Well, they have - the reason you want to continue certain restrictions is because you feel that there’s still something wrong with his back?
A. No. But he’s complaining of pain and I’m giving him the benefit of the doubt.
After considering this testimony in conjunction with the previously cited medical opinion of Dr. Pearson, I conclude that claimant’s subjective complaints of pain are not related to the work injury.1 For whatever reason, Dr. Pearson is giving claimant “the benefit of the doubt” regarding his complaints of pain and is limiting his physical activities.2 The reason has no medical basis and is outside the realm of Dr. Pearson’s professional opinion. Instead, it is a personal judgment which does not vitiate the doctor’s expert medical opinion that claimant fully recovered from the work injury, that there is no objective basis for claimant’s complaints, and that claimant could return to work.3
Because employer established by unequivocal medical testimony that all disability re*1090lated to the compensable injury ceased, I would affirm the order of the board.

. In Udvari v. Workmen's Compensation Appeal Board (USAir, Inc.), 550 Pa. 319, 327, 705 A.2d 1290, 1293 (1997) our Supreme Court stated:
The determination of whether a claimant’s subjective complaints of pain are accepted is a question of fact for the WCJ. In the absence of objective medical testimony, the WCJ is neither required to accept the claimant's assertions, nor prohibited from doing so. Testimony by the employer’s medical expert as to the existence of claimant’s complaints of pain does not require the WCJ to find for the claimant. A contrary conclusion would lead to the absurd result that a claimant could forever preclude the termination of benefits by merely complaining of continuing pain. What is relevant in deciding is whether the termination of benefits is warranted is whether the claimant suffers from pain as a result of the work-related injury.
(Emphasis in original).


. Similar to the medical testimony reviewed in Udvari, Dr. Pearson gave claimant “the benefit of the doubt” and acknowledged claimant’s complaints of pain, even though he testified that there is no objective basis for claimant’s complaints. Dr. Pearson did so even though he opined within a reasonable degree of medical certainty that claimant was a malingerer. Since the WCJ determined Dr. Pearson to be a credible medical witness, we should not, by implication, decide that Dr. Pearson’s medical opinion is contrary to the opinion he directly and clearly stated. Laird v. Workmen’s Compensation Appeal Board (Michael Curran & Associates), 137 Pa.Cmwlth. 206, 585 A.2d 602, 604 (Pa.Cmwlth.1991).


.If anything, Dr. Pearson’s concession would bear on the WCJ's credibility determination. Since credibility determinations are within the sole province of the WCJ and the WCJ is free to accept or reject the medical testimony of any witness, in whole or in part, the WCJ’s decision should not be disturbed. Broughton v. Workers' Compensation Appeal Board (Disposal Corporation of America), 709 A.2d 443 (Pa.Cmwlth.1998).